DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "a first connector” and “a second connector” which deems the claim indefinite. The claim depends from claim 31 which has recited “a connector.” However, the instant claim does not specify its two connectors as further defining the connector of claim 31. It is thus unclear whether the claim requires three connectors (i.e. “the connector” of claim 31 in addition to the “first connector” and the “second connector” of claim 32) or just two connectors. The latter interpretation appears most accurate and will be applied to the below examination. It is suggested that claim 31 be amended to recite “at least one connector” and that claim 32 then specify its two connectors as further defining the “at least one connector” of claim 31.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retention structure” in claim 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “retention structure” is best understood from
the specification as possibly one of: rib of flange 114, one or more projections 116 (e.g., rounded detents 118), one or more indentations 120 (e.g., cavities, channels, or depressions 122), or tapered segment 124 (¶0040).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21-27 and 29-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (U.S. Patent 5174284).
Regarding claim 21, Jackson discloses an airway device (Figs. 1-11B #20; Col. 2-4), comprising: a bite block (Figs. 1 & 8-9 #22; Col. 2, Ln. 54-57) configured for positioning between a patient's teeth (Figs. 11A-11B), the bite block defining an access passage (Figs. 3 & 7 #26; Col. 2, Ln. 65 – Col. 3, Ln. 8) configured to receive a medical tool (Col. 2, Ln. 65 – Col. 3, Ln. 8); and a depressor section (Figs. 5 & 8-9 #32; Col. 3, Ln. 16-20) connected to a lower end of the bite block (e.g. as seen in Figs. 8-9) such that the depressor section is spaced vertically from the access passage along a first axis (Figs. 8-9 tongue depressor 32 is lowered vertically by way of connection to lower teeth guard 31).
Regarding claim 22, Jackson discloses the bite block and the depressor section are integrally formed from a single piece of material (Figs. 8-9).
Regarding claim 23, Jackson discloses the bite block includes a generally cylindrical configuration. At least the front portion of channel 22 toward front piece 21 may be considered as “generally cylindrical” (e.g. Fig. 8).
Regarding claim 24, Jackson discloses the access passage includes a generally elliptical cross-sectional configuration (Col. 2, Ln. 67 – Col. 3, Ln. 8). The access passage is not read as being required to be elliptical along its entire length.
Regarding claim 25, Jackson discloses the bite block includes a retention structure (Figs. 1 & 11A #28 or the widening of #22 as it moves away from #21) configured for contact with the patient's teeth to inhibit inadvertent removal of the bite block.
Regarding claim 26, Jackson discloses the bite block includes a tapered configuration (Fig. 11A).
Regarding claim 27, Jackson discloses the retention structure extends laterally outward from the bite block (Figs. 1, 4, 8 & 11A #28).
Regarding claim 29, Jackson discloses a guard (Figs. 1 & 3-4 #21) extending laterally outward from the bite block along a second axis transverse in relation to the first axis.
Regarding claim 30, Jackson discloses the guard includes a flange (Figs. 1 & 3 main body of #21) and a bridge portion (e.g. Fig. 8 where #33 connects #21 to #22) connecting the flange to the bite block such that the guard defines a first open interior region (Fig. 3 #23) on a first lateral side of the bite block and a second open interior region (Fig. 3 #25) on a second lateral side of the bite block to increase flexibility of the guard and patient comfort. The recitation of “increase flexibility of the guard and patient comfort” represents an intended outcome and is given limited patentable weight (MPEP 2114).
Regarding claim 31, Jackson discloses the guard further includes a connector (Fig. 3 #24; Col. 2, Ln. 58-64) configured for engagement with a wearable support.
Regarding claim 32, Jackson discloses the guard includes a first connector (Fig. 3 left side #24) at a first lateral end of the flange and a second connector (Fig. 3 right side #24) at a second lateral end of the flange.
Regarding claim 33, Jackson discloses a stop (Figs. 8-9 #31) extending transversely from the depressor section.
Regarding claim 34, Jackson discloses the stop includes a generally U-shaped configuration (e.g. Figs. 4, 8 & 10). The curved configuration of lower teeth guard 31 allow it to be read as “generally U-shaped.”
Regarding claim 35, Jackson discloses an airway device (Figs. 1-11B #20; Col. 2-4), comprising: a bite block (Figs. 1 & 8-9 #22; Col. 2, Ln. 54-57) defining an access passage (Figs. 3 & 7 #26; Col. 2, Ln. 65 – Col. 3, Ln. 8) extending therethrough; and a depressor section (Figs. 5 & 8-9 #32; Col. 3, Ln. 16-20) extending from the bite block such that the access passage and the depressor section are misaligned (Figs. 8-9 tongue depressor 32 is lowered vertically by way of connection to lower teeth guard 31).
Regarding claim 36, Jackson discloses the bite block and the depressor section are integrally formed from a single piece of material (Figs. 8-9).
Regarding claim 37, Jackson discloses a guard (Figs. 1 & 3-4 #21) extending laterally outward from the bite block, the guard defining an open interior region (e.g. Fig. 3 #23, 25).
Regarding claim 38, Jackson discloses an airway device (Figs. 1-11B #20; Col. 2-4), comprising: a bite block (Figs. 1 & 8-9 #22; Col. 2, Ln. 54-57) defining an access passage (Figs. 3 & 7 #26; Col. 2, Ln. 65 – Col. 3, Ln. 8) extending along a first axis; a depressor section (Figs. 5 & 8-9 #32; Col. 3, Ln. 16-20) extending from the bite block such that the access passage and the depressor section are spaced apart along a second axis transverse in relation to the first axis (Figs. 8-9 tongue depressor 32 is lowered vertically by way of connection to lower teeth guard 31); and a guard (Figs. 1 & 3-4 #21) extending outwardly from the bite block along a third axis transverse in relation to the first axis and the second axis.
Regarding claim 39, Jackson discloses the bite block and the depressor section are integrally formed from a single piece of material (Figs. 8-9).
Regarding claim 40, Jackson discloses the guard defines an open interior region (e.g. Fig. 3 #23, 25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (U.S. Patent 5174284) in view of Flam (U.S. Patent 5590643).
Regarding claim 28, Jackson fails to disclose the retention structure extends inwardly into the bite block.
Flam teaches an oral airway (Figs. 3-4 #10) including a retention structure (Figs. 3-4 #21, 22; Col. 5, Ln. 15-32) extending inwardly into a bite block (Figs. 3-4 #20). The grooves 21, 22 are readable on the 35 U.S.C. 112(f) interpretation of the “retention structure” as inwardly extending as the extend inwardly from an outermost surface of sleeve 20. Flam teaches an inwardly extending retention structure as providing the benefit of protecting the teeth and preventing the teeth from slipping in the longitudinal direction of the device (Col. 5, Ln. 44-50).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Jackson the retention structure extends inwardly into the bite block in order to provide the benefit of protecting the teeth and preventing the teeth from slipping in the longitudinal direction of the device in view of Flam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Regarding the independent claims particular attention is drawn to: Bastid et al. (U.S. Pub. 2010/0030027; Fig. 3a), Denyer et al. (U.S. Pub. 2012/0240922; Fig. 1), Hanewinkel et al. (U.S. Pub. 2013/0023797; Fig. 2), Joyce (U.S. Pub. 2014/0275784), and Goudra et al. (U.S. Pub. 2015/0265792; Figs. 9-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785